TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00084-CR



                                    Glen L. Williams, Appellant

                                                  v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 10-1680-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Glen L. Williams filed a notice of appeal from a judgment of conviction for

unauthorized use of a vehicle. However, the trial court certified that: (1) this is a plea bargain case

and Williams has no right of appeal, and (2) Williams waived the right of appeal. Williams and his

counsel signed the certification.

               The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 5, 2011

Do Not Publish